internal_revenue_service number release date index no cc tege qp2 - plr-167500-02 date entity e dear this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the amended and restated deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra e is represented to be a tax-exempt_organization which is an eligible_employer described in sec_457 of the code under the plan an eligible_participant determined as provided thereunder may elect to defer compensation that would have been received for services rendered to e in any taxable_year until death severance_from_employment with e attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also includes a provision for an in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances specified thereunder and in sec_457 related tax-exempt affiliates of e may also adopt the plan as their deferred_compensation plan under the plan the participant’s election to defer compensation not yet paid or made available must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective for such amounts the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan in addition the plan also provides for the one additional post- severance election described in sec_457 to further delay commencement of plr-167500-02 distribution the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 with certain limitations a participant may elect the manner in which his deferred amounts will be distributed if the participant fails to make a timely election by the dates set in the plan including the required_minimum_distribution date distribution will commence at the time and in the manner set forth in the plan the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that all amounts deferred under the plan and all income attributable to such amounts will remain until made available to the participants or beneficiaries solely the property and rights of the employer subject only to the claims of the employer's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits thereunder and no right or claim against the assets of the employer the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to pledge alienation or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan described in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan of a tax-exempt employer any amount of compen- sation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance from plr-167500-02 employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations based upon the provisions of the plan summarized above and the documents presented we conclude as follows the amended and restated plan established by entity e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under the egtrra amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which such amounts are paid or made available to a participant or beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's amended and restated plan described above in addition this ruling applies only to amounts deferred including the earnings thereon after the date this ruling is issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and its related tax-exempt affiliates that adopt the plan also this ruling applies only to the revised plan submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2003_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure
